 

[exhibitlogo.jpg]
  EXHIBIT 10.1 LOAN AGREEMENT (Unsecured) (Paycheck Protection Program)

Document Date: April 9, 2020

 

Customer (Exact Legal Name):

ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.

Address:

265 TURNER DR

City/State/Zip Code:

DURANGO, COLORADO 81303

Phone: (970) 259-0554

Fax: (970) 382-7368

Email:

 

 

1)

1st Source Bank (“Bank”) has agreed to lend money to the individual or entity
identified above as the “Customer”, and may agree to lend additional money to
Customer from time-to-time. The principal amount, the interest rate, payment
amount, payment due dates, the maturity date and other particulars for each loan
shall be set forth in a promissory note, addendum, schedule or other separate
document containing such terms (each a “Note”). Customer will make payments when
due and payable without offset, defense or counterclaim. All payments will be
given tentative credit when received by Bank in Indiana and posted to Customer’s
account in accordance with standard Bank practices, subject to final collection.
All final payments shall be made in immediately available collected funds unless
Bank agrees otherwise. All payments shall be applied first to interest, then to
principal unless otherwise provided in this Agreement. Interest shall accrue
based on a 360- day year and the days actually elapsed.

 

 

2)

Customer represents and warrants that:

 

 

(a)

Customer is a corporation organized and in good standing under the laws of
COLORADO, and in good standing in all jurisdictions where qualification is
necessary;

 

 

(b)

if applicable, the execution and delivery hereof, and all other agreements or
writings by and between Customer and Bank have been duly authorized by
appropriate action of Customer’s governing body;

 

 

(c)

none of the terms of this Agreement or any other agreements between Customer and
Bank are in violation of any agreements Customer may have with any third party;

 

 

(d)

all financial statements, credit applications, and other information Customer
has provided to Bank are truthful and accurate, and all financial statements and
other information Customer delivers or provides to Bank in the future also will
be truthful and accurate; and

 

 

(e)

since the date of the most recent financial statements delivered to Bank, there
has been no material adverse change in Customer’s financial condition or
prospects.

 

 

3)

Customer will, at its own cost and expense as applicable:

 

 

(a)

deliver to Bank from time-to-time its financial statements, in the same form and
type as submitted with Customer’s loan request. Customer will deliver its
full-year annual financial statements each year as soon as available, but in any
event not later than one hundred twenty (120) days after the close of each of
its fiscal years, together with the opinion or other report of the accountant(s)
(if any) retained to compile, review or audit the financial statements. Bank may
specify a different form, type or frequency in any addendum, schedule or other
separate document that, by its terms, is made a part hereof, or as Bank may
reasonably request in any written notice delivered by Bank to Customer;

 

 

(b)

maintain its depository accounts with Bank;

 

 

(c)

promptly advise Bank if Customer’s current principals no longer control or
operate the business of Customer;

 

 

(d)

promptly advise Bank of the entry of any judgment against Customer;

 

 

(e)

promptly deliver to Bank such other information and documents regarding the
loans and the business affairs, operations, financial condition or other
properties of Customer as Bank may reasonably request from time-to-time;

 

 

(f)

permit Bank, at all times during business hours, to inspect, audit, check, and
make copies of or extracts from, Customer’s books, records, correspondence and
other data relating to Customer’s financial condition; and

 

 

(g)

advise Bank within thirty (30) days of any change of Customer’s name, location
of principal office or residence or form of business entity.

 

 

4)

Customer will not:

 

 

(a)

enter into any consolidation or merger with, or otherwise acquire all or
substantially all of the assets of, any person, or create, purchase or acquire
any subsidiary; or

        (b) allow to occur any material change in the nature of Customer’s
business as carried on as of the date of this Agreement or in the financial
condition or prospects of Customer, which change would have a material adverse
effect on Bank’s position;

 

Loan Agreement Unsecured 9-10-13 Page 1 of 4  

 

--------------------------------------------------------------------------------

 

 

 

(c)

sell, transfer, or lease assets to any person other than in the ordinary course
of Customer’s business or as expressly allowed by Bank;

 

 

(d)

make any loans or cash advances to, or any investment in, any person, except for
advances made in the ordinary course of Customer’s business.

 

 

5)

Other monetary obligations of Customer hereunder include the following:

 

 

(a)

if Customer is ten (10) days late in making a payment, then Customer shall pay a
delinquency charge equal to five percent (5%) of the amount of the late payment
(both principal and interest), and Bank shall assess such delinquency charge on
the tenth (10th) calendar day after the payment due date. After a default as
defined below has continued for 30 days and as long as the default continues,
Bank may by notice of default charge interest at the rate set forth in the
applicable Note plus three percent (3%) per annum (the “Default Rate”). If
imposed, the Default Rate shall apply retroactively to the date the default
began.

 

 

(b)

Customer also shall pay to Bank, or if requested by Bank, directly to the
applicable vendor or other third party, any fees, costs, expenses, penalties or
interest incurred by Bank in connection with this Agreement or any Note,
including without limitation, fees, costs or expense of: (i) filing, registering
or recording this Agreement and Bank’s interests under this Agreement, or any
official filings or registrations, (ii) any transfer or stamp taxes, (iii)
inspection, appraisal or monitoring of the Customer’s financial condition as
Bank may conduct for itself or obtain from a third party in its discretion, (iv)
exercising its rights herein or under applicable law to protect its interests by
performing obligations of Customer in the event Customer fails to timely perform
same, and (v) all attorneys’ and other professionals retained by Bank in
connection with any of the foregoing, or any exercise of other remedies upon
occurrence of a default, whether such fees, costs or expenses are incurred
before or after commencement of any bankruptcy case or other insolvency
proceeding. All of the foregoing fees, costs or expenses thus incurred or
expended by Bank, and any other monies paid by Bank to collect Customer’s
obligations under any Note or protect its interests shall, at Bank’s option, for
each instance of fees, cost or expense so incurred or paid by Bank, either be
added to the balance of the applicable Note or if more than one Note, then
pro-rated among the Notes, and be subject to all of the provisions of this
Agreement, or be paid immediately by Customer upon demand by Bank, with interest
accruing on the amount so demanded at the Default Rate.

 

 

6)

Customer will be in default if any one or more of the following events takes
place:

 

 

(a)

Customer fails to make any payment when due under (i) this Agreement, (ii) any
Note, (iii) any addendum, schedule or other separate document delivered by
Customer or Bank that relates to this Agreement, or (iv) under any other
agreement between Customer and Bank;

 

 

(b)

Customer fails to make payment when due or otherwise fails to perform under any
agreement for borrowed money, or any obligation of Customer for borrowed money
is declared due and payable before its original maturity date;

 

 

(c)

Customer or any guarantor fails to perform any obligation under this Agreement,
any guaranty or any other agreement with Bank, provided, however, that, to the
extent any such obligation, other than a payment or insurance obligation, can
still be performed, such failure continues for more than ten (10) business days
after delivery by Bank of a written demand to perform;

 

 

(d)

any representation or warranty made by Customer in this Agreement is false in
any material respect when made, or subsequently becomes no longer true (except
for representations and warranties that become untrue solely due to the passage
of time);

 

 

(e)

Customer, or any guarantor of Customer’s obligations to Bank, dies, dissolves,
merges with another entity, suspends or terminates his/her/ its usual business,
is unable to pay his/her/its debts as they become due, makes an assignment for
the benefit of creditors, applies to any court for the appointment of a trustee
or a receiver of all or a substantial part of his/her/its assets or commences
any proceeding under any bankruptcy, receivership, insolvency, dissolution or
liquidation law of any jurisdiction, or any other individual or entity commences
such proceedings against Customer or any such guarantor and Customer or such
guarantor acquiescence thereto, or denies liability to Bank or seeks to
terminate any agreement with Bank;

 

 

(f)

Bank, in good faith, believes that the prospect of payment and performance
hereunder has substantially diminished or that there is a material adverse
change in the financial condition or operations of Customer or any guarantor; or

 

 

(g)

Customer’s principals as of the inception of this Agreement no longer control or
operate the business of Customer.

 

 

7)

Upon the occurrence of any of the foregoing events of default and at any time
thereafter that any event of default is continuing, Bank may do any or all of
the following, cumulatively: (i) declare all or any part of the remaining unpaid
indebtedness of Customer to Bank to be immediately due and payable, together
with all unpaid interest and any other accrued and unpaid monetary obligations
of Customer hereunder; (ii) exercise all rights and remedies provided in this
Agreement, under the Uniform Commercial Code as in effect in all pertinent
jurisdictions and under any other applicable law, treaty or convention,
including without limitation the right to setoff any property of Customer in the
possession or control of Bank.

 

Customer’s obligation to repay each Note and all other obligations of Customer
hereunder are independent of the obligation of any other individual or entity
that has signed this Agreement or other documents as a Customer or a guarantor
(“Signer(s)”). It is not necessary for Bank to exercise its rights and remedies
in respect of any collateral that may secure this Agreement before collecting
from a Signer. Bank may extend the time for payment of any installment, reduce
the size of monthly payments, release collateral, release one or more Signers
from their obligations, waive any right Bank might have against any Signer,
extend, renew or agree to alter this Agreement, all without releasing other
Signers from their obligations under this Agreement or any guaranty agreement.
Any delay by Bank in exercising any rights or remedies hereunder or under any
other instrument executed and delivered by Customer to Bank in connection
herewith shall not operate as a waiver thereof and no single or partial exercise
of any right or remedy shall preclude other or further exercise thereof, or the
exercise of any other right or remedy. Bank’s acceptance of late or partial
payments, or waiver of any default, shall not establish a custom or course of
conduct and the waiver by Bank of any default shall not constitute a waiver of
any subsequent defaults, but shall be restricted to the default so waived.

 

Loan Agreement Unsecured 9-10-13  Page 2 of 4  

 

--------------------------------------------------------------------------------

 

 

 

8)

If any part of this Agreement is determined to be contrary to any law or
otherwise defective, then the other provisions of this Agreement shall not be
affected thereby, but shall continue in full force and effect. If the effective
interest rate, late charges, fees or expenses in connection with any
indebtedness hereunder exceeds the maximum lawful amount, then the amount of
such item shall be reduced to the maximum lawful amount, and the amount of any
excess amount shall be applied to principal, and returned to Customer to the
extent the indebtedness has been or is thereby paid in full. This application or
refund process shall be Customer’s sole remedy for excessive charges.

 

 

9)

No transfer, renewal, extension or assignment of any loan or Note or this
Agreement or any interest hereunder or thereunder, or loss, damage, or
destruction of any collateral shall release Customer from Customer’s obligations
hereunder. Customer hereby waives presentment, demand, protest, notice of
protest, notice of non-payment or dishonor, notice of sale of any collateral or
any part thereof and all benefit of valuation, appraisement, and all exemption
laws now in force or hereafter passed, including stay of execution and
condemnation.

 

 

10)

This Agreement (which includes each Note and all addenda, schedules or other
separate documents that, by their terms, are made a part hereof) constitutes the
entire agreement between Customer and Bank. Bank may by written notice to
Customer correct any technical error or complete any blank space necessary to
cause this Agreement to be accurate and effective. Except to the extent stated
in the previous sentence or provided otherwise herein, this Agreement can be
modified or amended only by a written document signed by both Customer and Bank.
Bank may assign this Agreement at any time. Customer may not assign its rights
or delegate its duties under this Agreement without the express prior written
consent of Bank.

 

 

11)

With respect to any disputes between the parties, any proceeding by Bank against
Customer may be brought by Bank in a court of competent jurisdiction located in
the County of St. Joseph, State of Indiana (which court shall have jurisdiction
to hear such matters) and Customer hereby irrevocably consents and submits
itself to jurisdiction in any such court. Customer consents to service of
process by first-class mail or messenger directed to Customer at Customer’s
address set forth above. Nothing herein affects or limits the rights of Bank to
serve legal process in any other manner permitted by law or the rights of Bank
to bring any action or proceeding against Customer or its property in courts of
any other jurisdiction. Customer waives any bond or surety or security upon such
bond or surety that might, but for this waiver, be required of Bank. Due to the
complexity, high cost and time involved in commercial litigation before a jury,
Customer and Bank each knowingly, voluntarily, irrevocably, and after the
opportunity to consult with respective counsel, without coercion, waives any and
all rights to trial by jury of any disputes between them and further waives any
right to consolidate, by counterclaim or otherwise, any action or proceeding
concerning any dispute between them with any other action or proceeding in which
there is a trial by jury or in which a jury trial cannot be or has not been
waived. Nothing herein shall affect Bank’s right before, during or after
commencing proceedings for court enforcement of its rights hereunder to exercise
self-help remedies, such as repossession or set-off under the Uniform Commercial
Code or other applicable law, convention or treaty, including Bank’s right to
bring an action in any court of competent jurisdiction for the purpose of
enforcing any self- help remedies. This Agreement, together with each Note,
shall be governed in all respects by the laws of the State of Indiana (without
regard to conflict of law principles).

 

 

12)

Any notice or other communication given under this Agreement must be in writing
and be delivered to the recipient party. Notices to Customer shall be delivered
personally, sent via fax, or mailed (by regular first class mail, or certified
or registered mail, or by recognized overnight courier), postage prepaid to
Customer at its address or fax number shown at the beginning of this Agreement.
Notices to Bank shall be delivered personally or mailed (by regular first class
mail, or certified or registered mail, or by recognized overnight courier),
postage prepaid to Bank’s address for notices: P. O. Box 783, South Bend, IN
46624 for mail, 100 North Michigan Street, South Bend, IN 46601 for overnight
courier, in either case to the attention of Credit Notice Desk. The parties may
give notice to designate a different address for notices to the party.

 

 

13)

In addition to notices or other formal communications given under this
Agreement, Customer authorizes Bank to send communications to it via fax or
regular email from time to time. Although email generally is an efficient and
effective means of communicating, it is not a secure means of communication.
Customer acknowledges that there is risk of improper interception of sensitive,
confidential or proprietary information when that information is transmitted via
regular email. To mitigate such risk, Bank offers to encrypt information it
sends to Customer via email or to communicate such information by secure fax or
overnight delivery. Because these more secure means of transmitting information
are not as convenient as regular email, Customer prefers to accept those risks
rather than pursue less convenient means of communication. Accordingly, Customer
(i) acknowledges its acceptance of the risks associated with regular email
transmission of confidential information, and (ii) releases Bank from any claim
for losses or damages as a consequence of improper interception of confidential
information while in route to or from Customer via regular email.

 

 

14)

A fax or other electronic reproduction of this page or any other Note, document,
schedule, exhibit or attachment to this Agreement executed in connection with
this Agreement with the signature of either party to this Agreement shall be as
effective and valid as if such page bore the original signature of such party.
This Agreement may be executed and delivered in counterparts and via fax or
other electronic means. Customer confirms that if it has received copies of
documents for execution from Bank via any means of electronic delivery
(including email), that it has made no changes to such documents and the
documents are identical in content to the version dispatched by Bank to
Customer.

 

 

15)

This Agreement shall be deemed accepted by Bank in South Bend, Indiana, by the
Bank’s act of funding the first loan made under this Agreement.

 

 

Loan Agreement Unsecured 9-10-13 Page 3 of 4  

 

--------------------------------------------------------------------------------

 

 

  Executed by Customer on April 13     , 2020.            

ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.

         

By:

/s/ Bryan Merryman    

 

Bryan Merryman, CEO                     1st SOURCE BANK             By: /s/
Nicole Thorson  

 

 

 

Loan Agreement Unsecured 9-10-13 Page 4 of 4  

 

--------------------------------------------------------------------------------